DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the recitation “…when it is assumed that the water flows horizontally along a water flow direction along the tube and the combustion gas flows vertically from an upper side to a lower side to cross the tube, and a direction that is perpendicular to both the water flow direction and an upward/downward direction is defined as a leftward/rightward direction, a body part extending along the water flow direction, having a plate shape that is perpendicular to the leftward/rightward direction, and inserted into the tube; and an upstream side wing part protruding from an upstream side portion of the body part with respect to the water flow direction along at least one direction of the leftward/rightward direction and extending in a direction that is inclined upwards with respect to the water flow direction such that the water is guided to an upper side of the body part” is unclear (bolded for emphasis). It is unclear if the recitations following “when it is assumed that” are required, or merely optional based on the conditional assumption of water flow.  As such, the metes and bounds of the claim are not clearly set forth. 
	Regarding claims 1, 5-6 and 12, the recitations “upward/downward” and “leftward/rightward” are unclear. It is unclear what is implied by “/.”  For purposes of examination, it will be interpreted as “or.”
	Claims 2-12 depend from claim 1 and thus are rejected accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-12 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee (US20150308756). 

 
	Regarding claim 1, Lee discloses (see Fig. 6-11) a turbulator (turbulent flow generating member 130) inserted into a tube (tube 110) of a heat exchanger (heat exchanger 100) that heats water (¶[0002]) through heat exchange with a combustion gas (¶[0002]) for turbulence of the water, the turbulator comprising: when it is assumed that the water flows horizontally along a water flow direction along the tube (tube 110) and the combustion gas flows vertically from an upper side to a lower side to cross the tube, and a direction that is perpendicular to both the water flow direction and an upward/downward direction is defined as a leftward/rightward direction, a body part (flat plate part 131) extending along the water flow direction, having a plate shape that is perpendicular to the leftward/rightward direction, and inserted into the tube; and an upstream side wing part (at least one of guide pieces 132,133,134,135 on upstream portion of 131) protruding from an upstream side portion of the body part with respect to the water flow direction along at least one direction of the leftward/rightward direction and extending in a direction that is inclined upwards with respect to the water flow direction such that the water is guided to an upper side of the body part.
Regarding claim 2, Lee discloses the limitations of claim 1, and Lee further discloses the upstream side wing part includes a plurality of upstream side wings (at least two parallel ones of guide pieces 132,133,134,135 on upstream portion of 131)  formed in the direction that is inclined upwards with respect to the water flow direction and disposed to be spaced apart from each other while being parallel to each other.

Regarding claim 4, Lee discloses the limitations of claim 2, and Lee further discloses wherein among the plurality of upstream side wings, the two adjacent upstream side wings protrude from the body part in opposite directions (at least two opposite ones of guide pieces 132,133,134,135 on upstream portion of 131).
Regarding claim 5, Lee discloses the limitations of claim 1, and Lee further discloses the upstream side wing part includes, among the wings protruding from the body part along at least one direction of the leftward/rightward direction, a wing (133) that is closest to an upstream side distal end of the body part with respect to the water flow direction as the upstream side wing.
Regarding claim 6, Lee discloses the limitations of claim 1, and Lee further discloses (see annotated Fig. 10 below, hereinafter Fig. A)  an upstream side opening (Fig. A) is formed at an upstream side portion of the body part with respect to the water flow direction to pass through the body part along the leftward/rightward direction, and wherein the upstream side wing part (Fig. A) protrudes from a portion of a circumference of the upstream side opening.

    PNG
    media_image1.png
    341
    599
    media_image1.png
    Greyscale

Fig. A – Annotated Fig. 10
Regarding claim 7, Lee discloses the limitations of claim 6, and Lee further discloses an upper end protrusion (Fig. A) protruding from an upper end of the upstream side portion of the body part with respect to the water flow direction to the upper side, wherein a portion of the upstream side opening (Fig. A) is formed over the upper end protrusion and the body part.
Regarding claim 8, Lee discloses the limitations of claim 7, and Lee further discloses a heightwise support part (Fig. A) including an upper support portion (see upper portion thereof) and a lower support portion (see lower portion thereof) extending from the body part to the upper side and the lower side, respectively, to support the body part in the tube, wherein the heightwise support part is disposed on an upstream side of the upper end protrusion with respect to the water flow direction and is connected to the upper end protrusion.

Regarding claim 9, Lee discloses the limitations of claim 1, and Lee further discloses a lower end protrusion (see annotated Fig. 10, hereinafter Fig. B) protruding from a lower end of the body part and configured to induce turbulence of the water, wherein the lower end protrusion includes an upstream side lower end protrusion (Fig. B) protruding from a lower end of the upstream side portion of the body part with respect to the water flow direction to the lower side.

    PNG
    media_image2.png
    397
    444
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 10
Regarding claim 10, Lee discloses the limitations of claim 9, and Lee further discloses
the upstream side lower end protrusion includes: an upstream side lower end protrusion plate (Fig. B) protruding from the lower end of the upstream side portion of the body part with respect to the water flow direction to the lower side and having a plate shape that is perpendicular to the leftward/rightward direction; and an upstream side lower end wing (Fig. B) protruding from the upstream side lower end protrusion plate with respect to the water flow direction along at least one direction of the leftward/rightward direction and extending in a direction that is inclined to the upper side with respect to the water flow direction such that the water is guided to the upper side of the body part.
Regarding claim 11, Lee discloses the limitations of claim 9, and Lee further discloses
 a heightwise support part (Fig. B) including an upper support portion and a lower support portion extending from the body part to the upper side and the lower side to support the body part in the tube, wherein the heightwise support part is disposed on an upstream side of the upstream side lower end protrusion with respect to the water flow direction and is connected to the upstream side lower end protrusion.
Regarding claim 12, Lee discloses the limitations of claim 1, and Lee further discloses
a leftward/rightward support part (see heightwise support part in Fig. A/B) protruding from the body part in the leftward/rightward direction such that the body part is maintained in a state, in which the body part is spaced apart from an inner surface of the tube with respect to the leftward/rightward direction, wherein the leftward/rightward support part has a plate shape that is perpendicular to the upward/downward direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20150308756) in view of Brzezinski (US4262659)
	Regarding claim 3, Lee teaches the limitations of claim 2, and Lee does not teach wherein at least portions of two sites of the body part, from which, among the plurality of upstream side wings, two adjacent upstream side wings protrude, are disposed to overlap each other along the upward/downward direction.
Brzezinksi teaches wherein at least portions of two sites of the body part, from which, among the plurality of upstream side wings (see two overlapping ones of 15 in the vertical direction of Fig. 2), two adjacent upstream side wings protrude, are disposed to overlap each other along the upward/downward direction, in order to increase turbulence to improve heat transfer efficiency (Col. 4, lines 45-50). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee to include the overlapping wings of Brzezinski, in order to increase turbulence to improve heat transfer efficiency (Col. 4, lines 45-50). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763